19-1371
Williams v. Hightower, et al.


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit,
      held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
      New York, on the 1st day of April, two thousand twenty.

      PRESENT:
                  DENNIS JACOBS,
                  ROSEMARY S. POOLER,
                        Circuit Judges,
                  MARK A. BARNETT,
                        Judge.*
      _____________________________________

      Charles C. Williams,

                                 Plaintiff-Appellant,

                         v.                                                      19-1371

      Emery Hightower, Chief of Police, Cheryl Gogins,
      Detective, Terry Waller, Hartford Fire Department
      Officer “Deputy Fire Chief,” City of Hartford,
      Kimberly Taylor,

                        Defendants-Appellees. 1
      _____________________________________

      Appearing for Plaintiff-Appellant:                  Charles C. Williams, pro se, Somers, CT.



      * Judge Mark A. Barnett, of the United States Court of International Trade, sitting by
      designation.
      1
        The Clerk of Court is directed to amend the caption as above.
Appearing for Defendants-Appellees:                   Rebecca M. Harris, Crumbie Law Group
                                                      LLC, Hartford, CT (for Emory Hightower,
                                                      Cheryl Gogins, and Terry Waller);

                                                      Nathalie Feola-Guerrieri, Senior Assistant
                                                      Corporation Counsel, Hartford, CT (for
                                                      Kimberly Taylor and City of Hartford).

Appeal from the United States District Court for the District of Connecticut (Thompson, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the appeal is DISMISSED.

        Charles C. Williams, pro se, appeals either from the September 7, 2018 entry of judgment
by the district court (Thompson, J.) for Defendants-Appellees in Williams’ action under 42 U.S.C.
§ 1983 for false arrest, malicious prosecution, retaliation, and various state law claims, or from the
May 2019 mandate of this Court dismissing Williams’ earlier appeals in this case. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

        To the extent that Williams appeals from the September 7, 2018 judgment, this appeal is
untimely. See 28 U.S.C. § 2107 (imposing 30-day deadline); Fed. R. App. P. 4(a)(1) (same); see
also Fed. R. App. P. 26(a)(1) (extending deadlines when the last day is a weekend or holiday). The
timely filing of a notice of appeal is a jurisdictional requirement. Bowles v. Russell, 551 U.S. 205,
214 (2007). Further, this Court has already considered Williams’ appeal of that judgment, as well
as from the district court’s denial of Williams’ motion to amend the judgment, and dismissed both
as frivolous. Lastly, to the extent that Williams appeals from one of this Court’s mandates
dismissing his appeals, he erroneously filed notices of appeal in the district court. To appeal the
mandate of this Court, Williams should have filed a petition for certiorari with the Supreme Court.

        We have considered all of Williams’ remaining arguments and find them to be without
merit. For the foregoing reasons, the appeal is DISMISSED for lack of jurisdiction.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk